DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-5, 16-18 & 21-23 are pending and have been examined in this application. Claims 6-15 & 19-20 were previously withdrawn.

Claim Objections
Claims 2 & 17-18 are objected to because of the following informalities:  
A) In Claim 2, line 1, “used in a vehicle” should read “used in the vehicle”
B) In Claim 2, line 3, “on which an occupant sits” should be inserted after “seat portion”
C) Claims 17-18 are also objected to due to their dependency on Claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



C) The term “face” each other in Claim 23, line 2 renders the claim indefinite because this appears to be opposite the disclosure, thereby making the meaning of the term indefinite. For the purposes of examination, “face” has been construed to be open opposite each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 17-18 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,928,829 B2 to Kamiya in view of US Patent Number 3,391,960 to Megargle.

A) As per Claims 1-2, Kamiya teaches an air conditioner for a vehicle, which blows air into a vehicle interior (Kamiya: Figure 1), the air conditioner comprising: 
an air outlet configured to blow air from an air-conditioning unit (Kamiya: Figure 1, outlets in Item 2); 
a seat having a seat portion on which an occupant sits, the seat having a first state in which the occupant sitting on the seat portion faces a front of the vehicle (Kamiya: Figure 1, front passenger seat Item 3-4) and 
a blowing passage member defining a blowing passage that guides the air blown from the air outlet to the occupant sitting on the seat portion (Kamiya: Figures 2-3, passage from inlet in back of Item 6 to outlet 4d), 
wherein the air outlet is configured to blow the air from the air outlet directly toward the occupant sitting on the seat portion when the seat is in the first state (Kamiya: Figures 2-3, passage blows air onto occupant in any seat position), and 
the air outlet is configured to blow the air from the air outlet directly toward the occupant sitting on the seat portion through the blowing passage (Kamiya: Figures 1-3, air from outlet blows onto seat in any position, as function of seat blower and air conditioning unit are linked; Col. 5, lines 8-12).
Kamiya does not teach the seat being configured to be switchable between a first state in which the occupant sitting on the seat portion faces a front of the vehicle and a second state in which the occupant faces in a different direction from the front of the vehicle.
However, Megargle teaches a seat being configured to be switchable between a first state in which the occupant sitting on the seat portion faces a front of the vehicle and a second state in which the occupant faces in a different direction from the front of the vehicle (Megargle: Figure 1, Item 18 can face backward with table), in combination Kamiya the blowing passage guiding air from the outlet to the occupant in the second state.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kamiya by making the passenger seat be switchable to rearward, as taught by Megargle, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary 

B) As per Claims 3 & 17, Kamiya in view of Megargle teaches that the seat is at least one of a driver's seat or a front passenger's seat, and the air outlet is provided at a front side of the vehicle with respect to the seat (Kamiya: best shown in Figure 1).

C) As per Claims 4 & 18, Kamiya in view of Megargle teaches that the blowing passage member includes: 
a first seat opening provided in a first portion located in a back surface of a backrest portion in the seat (Kamiya: Figures 2-3, opening at back of Item 6); 
Serial No. 16/303,996Page 3 of 20a second seat opening provided in a second position located in the backrest portion, the second position being different from the first position (Kamiya: Figure 2, Item 4d); and 
a communication passage defined within the backrest portion and configured to communicate between the first seat opening and the second seat opening (Kamiya: passage between 6 & 4d shown in Figure 2).

D) As per Claim 5, Kamiya in view of Megargle teaches that the second seat opening is provided in a surface of the backrest portion (Kamiya: Figure 2, Item 4d).

E) As per Claim 23, Kamiya in view of Megargle teaches that the first opening and the second opening face each other (Kamiya: as construed via 112(b), the openings at back of 6 and Item 4d are opposite each other).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Megargle as applied to claim 1 above, and further in view of US Patent Number 10,252,693 B2 to Numazawa.


Kamiya in view of Megargle does not explicitly teach a state detector configured to detect that the seat is in the second state.
However, Numazawa teaches a state detector configured to detect that the seat is in the second state (Numazawa: Claim 9).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Kamiya in view of Megargle by adding a state detector for the seat, as taught by Numazawa, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kamiya in view of Megargle with these aforementioned teachings of Numazawa with the motivation of making sure the proper airbags deploy depending on the seat position.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Examiner, Art Unit 3762